Citation Nr: 1131217	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  08-01 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for extensor tendonitis, status post fracture of the 5th metacarpal bone (right hand disability).  

2.  Entitlement to an initial disability rating in excess of 10 percent for patellorfemoral syndrome of the right knee (right knee disability).

3.  Entitlement to an initial disability rating in excess of 10 percent for patellofemoral syndrome of the left knee (left knee disability).

4.  Entitlement to an initial disability rating in excess of 10 percent for status post strain of the lumbar spine (lumbar spine disability).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from May 1995 to May 1998 and from December 2003 to March 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which granted service connection and assigned 10 percent ratings for the above-listed disabilities, effective March 2, 2005, the day following the Veteran's discharge.  


FINDINGS OF FACT

1. The Veteran's right hand disability manifests in swelling, pain, right metacarpal flexion to 90 degrees and extension to zero degrees, proximal interphalangeal flexion to 85 degrees and extension to zero degrees, and right distal interphalangeal active flexion to 65 degrees and passive flexion to 70 degrees.  

2.  The Veteran's right knee disability manifests itself with symptoms of pain, stiffness, flexion to 120 degrees and extension to zero degrees

3.  The Veteran's left knee disability manifests itself with symptoms of pain, stiffness, flexion to 120 degrees and extension to zero degrees.  

4.  The Veteran's lumbar spine disability manifests itself with symptoms of pain, stiffness, and flexion to 65 degrees.  



CONCLUSIONS OF LAW

1. The criteria for an increased disability rating in excess of 10 percent for the right hand disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5230.

2.  The criteria for an increased disability rating in excess of 10 percent for the right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2010).  

3.  The criteria for an increased disability rating in excess of 10 percent for the right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2010).  

4.  The criteria for an increased disability rating in excess of 10 percent for the lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes  5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

A predecisional letter dated in August 2005 satisfied the second and third elements under the duty to notify provisions for the Veteran's right hand disability claim.  Letters dated in February 2008 and May 2008 thereafter satisfied the duty to notify provisions for all issues on appeal.  While these letters were not sent prior to initial adjudication, the Veteran has not been prejudiced as he was provided with the adequate notice, given time to submit additional evidence and argument, and the claim was readjudicated in numerous supplemental statements of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 378-79 (2006).  

Nevertheless, the Veteran is challenging the initial evaluation assigned following the grant of service connection for his service-connected right hand disability, left and right knee disabilities, and lumbar spine disability.  In cases where service connection has been granted, and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008); Dingess, 19 Vet. App. at 484.  Further, the Veteran has neither alleged nor demonstrated that he has been prejudiced by defective VCAA notice.  Goodwin, 22 Vet. App. at 136; Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Regarding the disability ratings, the Board notes that the VA requested and obtained all information from the Veteran to support his claims and granted service connection.  There is no indication that any other evidence exists to support higher disability ratings.  Thus, any error is non-prejudicial.  In this case, service connection has been granted, and initial disability ratings and effective dates have been assigned.  The claims have been substantiated and additional 5103(a) notice is not required.  See Dingess, 19 Vet. App. at 490-491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap, 21 Vet. App. 112.  VA's duty to notify has been satisfied.

The Board also finds that VA's duty to assist has been satisfied.  The Veteran's service treatment records as well as VA treatment medical records have been associated with the claims file to the extent possible.  The Board finds that VA's duty to assist the Veteran in obtaining relevant records has been satisfied.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327 (a) (2010).  The Veteran was afforded VA examinations in April 1998, December 2005, and February 2008 to assess the severity of his service-connected disabilities.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr at 312 (2007).  The VA examinations are adequate as they are predicated on a review of medical records and the examiners fully addressed the rating criteria that are relevant to rating the disabilities at issue here.

Thus, there is adequate medical evidence of record to make a determination in this case.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c) (4) (2010).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Newhouse v. Nicholson, 497 F.3d 1298 (2007).

II.  Increased Ratings

The Veteran is seeking an increased rating for his service connected right hand disability, right and left knee disabilities, and lumbar spine disability.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

The Board observes that in cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has considered whether staged ratings are warranted.  However, it finds that the disability has not significantly changed and that a uniform rating is appropriate.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

a.  Right Hand

The Veteran's service-connected right hand disability is currently rated 10 percent disabling under Diagnostic Code (DC) 5099-5024.  For unlisted disabilities requiring rating by analogy, 38 C.F.R. § 4.27 provides that these disorders will be coded by the first two numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2010).  In this case, the RO determined that the most closely analogous diagnostic code is 38 C.F.R. § 4.114, DC 5024 for tenosynovitis.  DC 5024 provides that tenosynovitis will be rated on limitation of motion of the affected parts, as degenerative arthritis.  

DC 5003 provides that degenerative arthritis is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected which in this case would be DC 5227 (ankylosis of the right or little finger and DC 5230 (Limitation of motion of the right or little finger).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of- motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, DC 5003.  The Veteran is already assigned a 10 percent disability evaluation for his right hand tendonitis, and the medical evidence of record does not demonstrate the involvement of 2 or more major joints or 2 or more minor joint groups.

Pursuant to DC 5230, any limitation of motion of the ring or little finger warrants a noncompensable evaluation.  See 38 C.F.R. § 4.71a, DC 5230.  Under DC 5227, ankylosis of the ring or little finger is rated as noncompensable whether unfavorable or favorable.  See 38 C.F.R. § 4.71a, DC 5227.  A note following DC 5227 provides that in the case of ankylosis, consideration should be given as to whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  See 4.71a, DC 5227, Note.    

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  As demonstrated by the medical evidence of record, the Veteran is right-handed and as such, major, as opposed to minor, hand disability ratings are applicable. 38 C.F.R. § 4.69.

Service treatment records indicate that in January 2004 the Veteran injured his right hand when he fell and sustained a fracture to his little finger.  His hand was placed in a plaster cast and he was put on temporary profile.  Treatment notes dated in March 2004 and June 2004 indicate that the Veteran had continued pain in his right hand.  

The Veteran was afforded a general VA examination in December 2005 where he reported his in-service fall and subsequent right hand injury.  During this examination, the range of motion of the Veteran's right little finger revealed flexion of the DIP joint to 65 degrees, flexion of the PIP joint to 85 degrees, flexion of the MCP joint to 90 degrees.  There was discomfort noted on resisted extension of the finger.  Radiographs of the right hand revealed an old healed fracture of the fifth metacarpal bone.  The examiner indicated that there were no significant effects of his right hand disability.  

A February 2005 VA treatment note indicates that the Veteran had occasional right hand tingling.  The Veteran was afforded a VA hand examination in February 2008 wherein the examiner indicated that there was no ankylosis or deformity of the digits.  There was no gap between the thumb pad and tips of the fingers or between the fingers and proximal transverse crease of the right hand on maximal flexion of the fingers.  There was also no decreased strength for pushing, pulling, or twisting and no decreased dexterity for twisting, probing, writing, touching, and expression.  The right metacarpal flexion was from zero to 90 degrees and his extension was to zero degrees.  There was no additional loss of motion on repetitive use of the joint.  His proximal interphalangeal flexion of his little finger was to 85 degrees with pain beginning at 80 degrees and extension to zero degrees.  There was pain on active and passive motion as well as after repetitive use on flexion but not extension.  The Veteran's right distal interphalangeal active flexion was to 65 degrees and to 70 degrees on passive flexion.  There was no additional loss of motion on repetitive use of the joint for flexion or extension.    X-rays showed negative results.  The Veteran was diagnosed with extensor tendonitis of the right little finger status post fracture of the 5th metacarpal bone.  The examiner opined that there was no significant effect on usual occupation or daily activities.  

The Veteran has consistently reported continued complaints of hand pain.  His statements describing his symptoms are considered to be competent evidence.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002)(finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994)(noting competent lay evidence requires facts perceived through the use of the five senses).  These statements must be viewed in conjunction with the objective medical evidence as required by the rating criteria and are given greater probative value as it comports with the rating criteria.  

Based upon the foregoing, the objective medical evidence does not show that the Veteran's right hand disability meets the scheduler criteria for an increased rating.  Specifically, the aforementioned range of motion findings clearly demonstrate that his right hand joints are not fixed or immobile.  In this regard, the Board notes that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint", citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  Further, the evidence does not show limitation of motion of the other digits or interference with the overall function of the hand warranting an additional evaluation.  Additionally, any limitation of motion of the right little finger does not provide for a compensable rating under DC 5230.  There is no basis for a compensable disability rating for the service-connected right little finger under the applicable diagnostic codes.  See 38 C.F.R. § 4.71a, DCs 5227, 5230.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, a higher evaluation for the Veteran's right hand disability is not warranted on the basis of functional loss due to pain or weakness in this case.  The Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions.  However, the effect of the pain is contemplated in the currently assigned 10 percent disability evaluation under DC 5024.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased evaluation for a right hand disability.

The Board has further considered the possibility of staged ratings.  Hart, 21 Vet. App. 505.  However, the Board concludes that the criteria for an increased rating have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



b.  Bilateral Knee Disorders

The Veteran's service-connected knee disabilities have been rated under DC 5299-5257.  Again, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  In this case, DC 5299 is used to identify musculoskeletal disorders that are not specifically listed in the schedule, but are rated by analogy to similar disabilities under the schedule.  See 38 C.F.R. §§ 4.20, 4.27.  

Under DC 5257, a 10 percent disability evaluation is assigned for slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  A 20 percent disability is contemplated when such impairment is moderate, and a 30 percent disability evaluation is warranted when it is severe.  Id.  The schedule of ratings does not define "slight," "moderate," and "severe."  Rather than applying a mechanical formula to make a determination, the Board evaluates all of the evidence such that decisions are "equitable and just."  38 C.F.R. § 4.6.  

The Board has also considered, but did not limit its consideration to, the following codes in evaluating the Veteran's disability: DC 5260, limitation of flexion of leg, and DC 5261, limitation of extension of leg.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when separate ratings for knee disability may be assigned under the limitation of motion codes in addition to ratings under DC 5257 for subluxation/instability.  Essentially, these opinions suggest that separate compensable ratings may be assigned when reported limitation of knee motion shown is compensable or when there is x-ray evidence of arthritis together with a finding of painful motion.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

DC 5260 provides for limitation of flexion of the leg.  Where flexion is limited to 45 degrees, 10 percent is assigned.  When flexion is limited to 30 degrees, 20 percent is assigned.  A 30 percent rating is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a DC 5260.  DC 5261 provides for limitation of the extension of the leg.  When extension is limited to 10 degrees, a 10 percent rating is assignable.  When the limitation is to 15 degrees, 20 percent is warranted.  A 30 percent rating is assignable when extension is limited to 20 degrees; when extension is limited to 30 degrees, 40 percent is assigned; and when it is limited to 45 degrees, 50 percent is assigned.  38 C.F.R. § 4.71a DC 5261.  Full range of motion of the knee consists of 0 degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  Separate ratings may be assigned under DC 5260 and DC 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004). (i.e. the limitation of motion codes).

Throughout his appeal, the Veteran has complained of bilateral knee pain.  During a December 2005 VA general examination, the Veteran provided that he had in-service knee pain while on long marches and when carrying heavy equipment.  He noted pain when squatting or kneeling.  On examination, his gait was normal.  There was no muscle weakness, atrophy, or spasm noted.  There was also no joint swelling, effusion, tenderness, or laxity.  Active and passive range of motion for both knees revealed extension to zero degrees and flexion to 130 degrees bilaterally.  He was diagnosed with patellofemoral joint syndrome of the bilateral knees.  The examiner noted that these knee disabilities had no significant effect on his usual occupation or daily activities.  

VA treatment notes indicate continued complaints of knee pain.  A November 2007 x-ray report shows no fracture, dislocation, or erosions of the left knee.  The soft tissue was unremarkable and osteopenia was noted.  An August 2007 treatment note indicates complaints of aching pain in both of the Veteran's knees when squatting, kneeling, or climbing steps.  No swelling, injury, locking or instability was noted.  An assessment of probable early degenerative joint disease of the knees was given at that time.    

In February 2008, the Veteran was afforded a VA examination to assess the severity of his knee disabilities.  During the examination, the Veteran indicated that onset of knee pain occurred during service while on long marches, when carrying heavy equipment, squatting, or kneeling.  On examination, there was no deformity, giving away, instability, weakness, incoordination, decreased speed of joint motion, subluxation, dislocation, effusion, locking, or inflammation.  However, stiffness, crepitus, tenderness, and painful motion were noted.  There were no symptoms or incapacitating episodes of arthritis noted.  The Veteran's gait was normal.  The Veteran's right and left knee flexion was to 120 degrees and his extension was to zero degrees.  There was objective evidence of pain following repetitive motion but no additional limitations after repetition.  The Veteran was diagnosed with patellofemoral joint syndrome of the bilateral knees.  The examiner opined that these disabilities did not have an effect on the Veteran's usual occupation or usual daily activities.  

The Veteran's flexion is not limited to 30 degrees under DC 5260 and his extension is not limited to 15 degrees.  The Veteran does not meet the criteria for a 10 percent rating under limitation of flexion.  See 38 C.F.R. § 4.71a, DC 5260.  The Board finds that the Veteran's extension is normal and noncompensable.  See 38 C.F.R. § 4.71a, DC 5261.  

There are no findings of arthritis and thus, a 10 percent rating under DC 5003 is not warranted.  38 C.F.R. 4.71a, DC 5003.  Higher ratings under DCs 5260 and 5261 are not warranted.  Further, the medical evidence does not support a finding of knee instability.  In fact, the December 2005 and February 2008 VA examinations showed a normal gait.  The February 2008 VA examination also specifically found no instability or giving away for either knee.  There was no subluxation or dislocation noted.  As such, a rating in excess of 10 percent under DC 5257 is not warranted.  38 C.F.R. § 4.71a, DC 5257.  

The Board has also considered the rule of DeLuca.  The Veteran has consistently complained of pain, tenderness, and stiffness in his knees.   The February 2008 examiner noted pain and stiffness with a limitation on walking.  The examiner also provided that there were no additional limitations after repetition and no functional loss.  Despite these findings, the Board finds that the Veteran has consistently reported pain and stiffness of his bilateral knees.  As such, the DeLuca criteria have been met for the Veteran's bilateral knee disabilities.  

The Board has considered other possible avenues for a higher rating.  The Ratings Schedule provides ratings for ankylosis (DC 5256), knee impairment with cartilage (DC 5258), symptomatic removal of semilunar cartilage (DC 5259), tibia and fibula impairment (DC 5262), and genu recurvatum (DC 5263).  38 C.F.R. § 4.71a.  The medical evidence does not show that the Veteran suffers from these disorders.  These diagnostic codes are not for application.  

The Board acknowledges the Veteran's assertions that he deserves higher ratings for his bilateral knee disabilities.  He can attest to factual matters, of which he has firsthand knowledge, e.g., that he experiences knee pain and stiffness.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Again, these statements must be viewed in conjunction with the objective medical evidence described above.  

The Board has considered the possibility of staged ratings.  See Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.  The record contains no evidence demonstrating that staging is warranted.  Rather, the evidence shows that the disabilities have not changed substantially and that uniform evaluations are for application.
 
As such, the Board finds that the preponderance of the evidence is against the Veteran's claims.  The evidence warrants respective 10 percent evaluations under DeLuca for his bilateral knee disabilities.  Consequently, the benefit-of-the-doubt rule does not apply and the claims are denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

c.  Lumbar Spine Disability

The Veteran's lumbar spine disability is rated under DC 5237 for lumbar sprain or strain.  Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assignable where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees.  38 C.F.R. § 4.71a, General Rating Formula for DCs 5235-5243.  A 20 percent rating is warranted when forward flexion of the lumbar spine is greater than 30 degrees but not greater than 60 degrees.  Id.  A 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  Id.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

During the December 2005 general VA examination, the Veteran reported an onset of back pain during service while bending down to work on a truck engine.  He was evaluated and diagnosed with a back strain.  His active and passive flexion was to 75 degrees and his hyperextension was to 20 degrees.  There was no additional limitation of motion on repetition and no pain, fatigue, weakness, or lack of endurance noted on the report.  The Veteran was diagnosed with status post lumbar spine strain.  The examiner noted no significant effects on occupation or daily activities.    

VA treatment notes dated in February 2007 and August 2007 provide that the Veteran had persistent aching in his low back.  The Veteran was diagnosed with low back strain in August 2007.  A December 2007 VA x-ray report showed no soft tissue or bony abnormalities.  The alignment of the lumbar vertebrae and disc spaces were within normal limits.  

During the February 2008 VA examination, the Veteran indicated that the onset of his low back pain was during service.  He indicated that the pain had gotten progressively worse.  The Veteran provided no history of fatigue, weakness, or spasms.  Decreased motion, stiffness, and pain were noted without flare-ups.  His posture was normal and there was normal gait.  Additionally, the examiner found no gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, reverse lordosis, thoracolumbar spine ankylosis, spasms, atrophy, guarding, or weakness.  However, there was pain with motion and tenderness.  His flexion was to 65 degrees.  The Veteran was assessed with status post strain of the lumbar spine with no significant effects on usual occupation or daily activities.  

Throughout his appeal, the Veteran consistently reported continued complaints of low back pain.  The Veteran's statements describing his symptoms are considered to be competent evidence.  See Charles, 16 Vet. App. At 374; Layno, 6 Vet. App. at 469.  These statements are viewed in conjunction with the objective medical evidence described above.  

The Veteran's low back disability does not warrant a rating in excess of 10 percent.  The evidence does not show flexion greater than 30 degrees but not greater than 60 degrees under DC 5237.  More accurately, during the Veteran's February 2008 VA examination, the Veteran's forward flexion was to 65 degrees.  Taking into consideration the functional impairment of his pain, a 10 percent rating is warranted under DC 5237.  38 C.F.R. § 4.71a, DC 5237 (2010).  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holding in DeLuca.  However, the effect of the Veteran's complaints of pain and weakness is contemplated in the currently assigned 10 percent disability evaluation.  Indeed, as noted above, after contemplating for pain, flexion of the back met the criteria for a 10 percent evaluation.  Thus, the Veteran's complaints of pain and weakened movement have already been taken into consideration in evaluating the Veteran for a higher evaluation.  

There is no finding that the Veteran has been diagnosed with degenerative disc disease.  The medical evidence, moreover, does not indicate physician prescribed bed rest or other limitations.  Accordingly, an alternative rating based on incapacitating episodes is not warranted.  See 38 C.F.R. § 4.71a, DC 5293 (2003); 38 C.F.R. § 4.71a, DC 5243 (2010).

Finally, the Board has considered the rule of Hart, 21 Vet. App. 505.  The evidence does not show that the Veteran's symptoms have risen to the level for a rating in excess of 10 percent at any time during the period on appeal.  The Board concludes that staged ratings are inapplicable.

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b)(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

d.  Extra-schedular Rating

The Board has also considered whether a referral for extra-schedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extra-schedular consideration referral).

The schedular evaluations for the Veteran's hand disability, bilateral knee disabilities, and low back disability are adequate.  The Veteran disagrees with the ratings primarily on the basis of painful residuals.  The complaints remain pain and stiffness.  In other words, he does not have any symptoms from his service-connected disorders that are unusual or are different from those contemplated by the schedular criteria.  The Veteran does not have "exceptional or unusual" disabilities; he merely disagrees with the assigned evaluation for his level of impairment.  The available schedular evaluations for these service-connected disabilities are adequate.  Referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-schedular consideration is moot.  See Thun, 22 Vet. App at 115.

Lastly, the Board observes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran has indicated that he is still working fulltime with no restrictions.  He has not indicated, and the record does not show, that he is incapable of obtaining substantial employment.  As such, a claim for TDIU has not been raised by the record.  


ORDER

Entitlement to an initial disability rating in excess of 10 percent for extensor tendonitis, status post fracture of the 5th metacarpal bone is denied.  

Entitlement to an initial disability rating in excess of 10 percent for patellorfemoral syndrome of the right knee is denied.

Entitlement to an initial disability rating in excess of 10 percent for patellofemoral syndrome of the left knee is denied.

Entitlement to an initial disability rating in excess of 10 percent for status post strain of the lumbar spine is denied.  





______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


